TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00319-CV


In re Marcus Williams




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Marcus Williams has petitioned this Court for a writ of mandamus to compel 
the 403rd District Court of Travis County to forward to the court of criminal appeals a writ of habeas
corpus that Williams had filed in the district court.  We have determined that Williams's writ was
forwarded to the court of criminal appeals and that the court dismissed the writ on January 16, 2008. (1)
		The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).


						_____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   May 30, 2008
1.   The court of criminal appeals' order stated that the writ was dismissed because a direct
appeal was pending.  At the time, our mandate in the underlying proceeding had not yet issued.  See
Williams v. State, 240 S.W.3d 293 (Tex. App.--Austin 2007, no pet.).